 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDREAS PLONKA, et al.,

Plaintiffs, NO. 3:19-CV-0063

v. (JUDGE CAPUTO)

TULLIO DELUCA, ESQ., (MAGISTRATE JUDGE SAPORITO)

Defendant.

 

ORDER
. th ; |
NOW, this day of May, 2019, upon review of the Report and
Recommendation of Magistrate Judge Joseph F. Saporito, Jr. (Doc. 7) for plain error
or manifest injustice, IT IS HEREBY ORDERED that:

(1) | The Report and Recommendation (Doc. 7) is ADOPTED.
(2) The action is DISMISSED without prejudice for lack of subject
matter jurisdiction.

(3) The Clerk of Court is directed to mark the case as CLOSED.

(HE G2

A. Richard Caputo
United States District Judge

 

 

 
